In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-19-00038-CR


                             BRANDY NICOLE LOPEZ, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 144th District Court1
                                      Bexar County, Texas
                Trial Court No. 2017CR8035, Honorable Lorina I. Rummel, Presiding

                                             June 14, 2019

                                  MEMORANDUM OPINION
                       Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


        Appellant, Brandy Nicole Lopez, appeals the trial court’s judgment revoking her

deferred adjudication community supervision, adjudicating her guilty of the offense of

possession of a controlled substance,2 and sentencing her to two years’ confinement.

Appellant’s brief was originally due February 28, 2019, but was not filed. On March 27,



        1 By order of the Texas Supreme Court, this appeal was transferred to this Court from the Fourth

Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017) (third-degree felony).
2019, we abated the appeal and remanded the cause to the trial court to determine,

among other things, whether appellant still desired to prosecute the appeal and why a

timely appellate brief had not been filed on behalf of appellant. The trial court held a

hearing on May 28, 2019. Both appellant and her counsel were present. At the hearing,

appellant notified the trial court that she no longer wished to pursue the appeal. The trial

court entered findings of fact and conclusions of law providing same.


       Because appellant no longer desires to prosecute this appeal, we invoke Appellate

Rule 2 to suspend operation of Appellate Rule 42.2(a), which requires that appellant and

her attorney sign a motion to dismiss the appeal.        See TEX. R. APP. P. 2, 42.2(a).

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                        Per Curiam


Do not publish.




                                             2